DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Data Sheet
The Application Data Sheet (ADS) filed on June 24, 2021 is defective because the“Domestic Priority Information” section contains errors. Specifically:
The instant application does not include the claim for benefit to SN 62/602779
Correction of the ADS is required in response to this Office action.
The correction of the ADS should be accompanied by a Request for a Corrected Filing Receipt.  The Request for a Corrected Filing Receipt should be include an annotation of the July 14, 2021 Filing Receipt.

Oath/Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
The error provided in the declaration of May 11, 2021 is “claim 1 was worded incorrectly I’m seeking to broaden it”. This is not an acceptable error statement. MPEP 1414 states
For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.

The error statement does not identify “a single word, phrase, or expression in the specification or in an original claim”. 
The Examiner recommends the following error statement: Claim 1 includes the limitation “said body sections include a front body section and rear body section, both said body sections have an arched top edge, a bottom edge, side edges, an exterior face, and an interior face, said interior faces have an absorbent material on the surface”. The limitation “side edges” is not required for patentability. 

Claim Rejections - 35 USC § 251
Claims 1-12 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Drawings
The drawing change submitted on May 11, 2021 has not been entered. 37 CFR 1.84(c) states: 
(c) Identification of drawings. Identifying indicia should be provided, and if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet within the top margin. Each drawing sheet submitted after the filing date of an application must be identified as either "Replacement Sheet" or "New Sheet" pursuant to § 1.121(d). If a marked-up copy of any amended drawing figure including annotations indicating the changes made is filed, such marked-up copy must be clearly labeled as "Annotated Sheet" pursuant to § 1.121(d)(1).


Specification
The substitute specification filed May 11, 2021 has not been entered because it is not the proper method to amend the specification in reissue applications.
 MPEP 1411 addresses the specification and how to amend the specification (37 CFR 1.173(b)). 37 CFR 1.173(b) and (d) state: 
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows:
(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1)  and 1.821(c), but not for discs submitted under § 1.821(e)).

(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "<U>" and end with "</U>" to properly identify the material being added.

The Examiner recommends that the specification be amended by providing the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) and providing 

The amendment filed May 11, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The specific dimensions provided at p. 11 of the substitute specification constitute new matter. In the ‘133 patent, there are ranges provided for the dimensions of certain elements. However, specific dimensions of each part to create the combination included in the new paragraph are deemed to be new matter. 
The addition of the phrases “but not limited to” and “some examples” and “a multitude of synthetic or natural fibers in rectangular strips 10 millimeters wide and 15 millimeters long” at p. 13 of the substitute specification of May 11, 2021 constitutes new matter. This is broaden the description of the invention to materials that were not contemplated by the Patent Owner at the time of filing.
The addition of the phrases “but not limited to” and “The body sections can be a multitude of different shapes” at p. 15 of the substitute specification of May 11, 2021 constitutes new matter. This is broaden the description of the invention to shapes that were not contemplated by the Patent Owner at the time of filing.
The change of dimension at p. 16 (from 30 mm to 60 millimeters wide) constitutes new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “can be deformed with a force typical of a user’s hand” in claims 1, 5 and 9 is a relative term which renders the claim indefinite. The term “can be deformed with a force typical of a user’s hand” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is are the metes and bounds of the term a force typical of a user’s hand? The specification does not provide details regarding the range of the force.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Betz (US 2017/0072271) in view of Borenstein (US 4,971,126).
Regarding claims 1 and 9, Betz discloses a hand-held cleaning tool comprising: a. a spine (608) that has a rectangular shape, said spine has a front edge (see below), rear edge (not shown), side edges (see below), bottom longitudinal surface (see below) and a top longitudinal surface (see below), said front edge, and said rear edge are greater in length than said side edges, said bottom longitudinal surface of said spine has a scrubbing material along the surface; b. two body sections (102) of a predetermined shape (Fig. 6) made of a pliable material (paragraph 0021) that can be deformed with a force typical of a user's hand, said body sections include a front body section (Fig. 6) and rear body section (Fig. 2), both said body sections have an arched top edge (see below), an exterior face (102), and an interior face (202), said interior faces have an absorbent material on the surface (paragraph 0025); c. said front edge of said spine is in close proximity to said front body section along said arched top edge (Fig. 6 and paragraph 0033), said rear edge of said spine is in close proximity with said rear body section along said arched top edge (not shown, Fig. 6), said hand held cleaning tool is configured so that said bottom longitudinal surface of said spine and both said interior faces of said front body section and said rear body section are adjacent and form an interior space (Fig. 2) of said hand held cleaning tool; d. whereby said hand held cleaning tool provides a cleaning surface when a device is passed through said interior space of said hand held cleaning tool, and said user's hand can deform the tool by applying the force typical of the user's hand to said external surface to conform to a shape of said device. 
Betz does not disclose that the spine is curved and forms part of the external surface.

Regarding the intended use limitation of “hand held disc cleaning tool”, both Betz and Borenstein are used for a golf club. Betz is capable of being used for cleaning a disc as well as a golf club.
It would have been obvious to one of ordinary skill in the art to form the external surface with the two body sections and the curved spine since it is a known structure for forming a hand-held cleaning tool.
[AltContent: arrow][AltContent: textbox (Top edge)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Scrubbing material)][AltContent: arrow][AltContent: textbox (Top surface)][AltContent: textbox (Bottom surface)][AltContent: arrow][AltContent: textbox (Side edge)][AltContent: arrow][AltContent: textbox (Side edge)][AltContent: arrow][AltContent: textbox (Front edge)]
    PNG
    media_image1.png
    369
    338
    media_image1.png
    Greyscale


Regarding claims 2 and 10, Betz as modified discloses the hand-held cleaning tool of claims 1 and 9. Betz discloses that the cleaning element includes bristles. Betz does not specifically disclose the specific material of the bristles. Betz further discloses that the inner material is “a stranded material such as a microfiber cloth made from polyesters, polyamides, or 
Regarding claims 3, 4, 11 and 12, Betz as modified discloses the hand-held cleaning tool of claims 1, 2, 9 and 10. Betz discloses a moisture barriers layer (302). Borenstein discloses a moisture barrier layer that provides rigidity for the hand-held cleaning tool. It would have been obvious to one of ordinary skill in the art to make the moisture barriers layer of Betz with a rigid or semi-rigid material to provide structure to the hand-held cleaning tool. 
Regarding claims 5 and 6, it would have been obvious to one of ordinary skill in the art to use the hand-held device of claim 1 with a recreational throwing disc.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang (US 2020/0130050), Ye (US 2016/0255947), Bruce (US 5,878,460), English .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660. The examiner can normally be reached Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993



Conferee: /CSW/ /E.D.L/                                         SPRS, Art Unit 3993